EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick A. de la Pena on 06/30/2022.

The application has been amended as follows: 

Amendments to the Claims
2. The apparatus according to claim 1, wherein the front end of the first puncture needle core, the front end of the second puncture needle core, the front end of the third puncture needle core, and the fourth puncture needle core form a conical arrangement.
4. The apparatus according to claim 1, wherein the first engagement portion includes: a first curved surface within the first puncture needle core, and a second curved surface on a side of the first puncture needle core, and the second curved surface is formed as a cambered edge extruded toward a side of the apparatus at the tail portion of the first puncture needle core.
5. The apparatus according to claim 4, wherein the second engagement portion includes: a third curved surface within the second puncture needle core and a fourth curved surface on a side of the second puncture needle core, and the fourth curved surface is formed -5-Application No. 16/494,625 as a cambered edge extruded toward the side of the apparatus at the tail portion of the first puncture needle core.
7. The apparatus according to claim 6, wherein the fourth engagement portion is formed by a planar arrangement, and a main body of the fourth puncture needle core has a sector-annular-shaped cross section.  
9. The apparatus according to claim 1, wherein a side of the fourth puncture needle core at the side of the apparatus at the front end of the first puncture needle core has a guiding cambered surface at an inner edge of the fourth puncture needle core.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-9 are allowed. 
The following is an examiner’s statement of reasons for allowance: The application discloses in claim 1 “an apparatus for guiding subcutaneous placement of a puncture indwelling drainage tube, comprising: a cannula in which a first puncture needle core, a second puncture needle core, a third puncture needle core and a fourth puncture needle core are arranged…the front portion of the third puncture needle core is a tip, the third puncture needle core has a third engagement portion, and the tail portion of the third puncture needle core is provided with a third handle; the front end of the fourth puncture needle core has a fourth engagement portion that matches the third engagement portion of the third puncture needle core, and the tail portion of the fourth puncture needle core is provided with a fourth handle; the front ends of the four puncture needle cores all protrude from the front end of the cannula; the four handles all protrude from the rear end of the cannula.” Ewers and Schwartz, as detailed in the rejection of claim 10 in the previous Office Action dated 04/19/2022 disclose an apparatus having first and second needle cores, but the primary reason for the allowance of the claim is the inclusion of the limitations regarding the third and fourth puncture needle cores, each having an independent handle. In the examiner’s opinion, these limitations are not taught nor rendered obvious by the prior art stated or otherwise available to one of ordinary skill in the art before the effective filing date of the instant application, because they are a structure not known in the art and they provide a secondary function not known in the prior art, holding part of a structure in place as the first and second needle cores manipulate another part of the structure. Further, these limitations provide an advantage over the prior art directed to subcutaneous guidance of a tube as the prior art utilizes a two cannula system, requiring specific placement of both cannulas in relation to each other subcutaneously to ensure possible manipulation of the tube (see JPH10146391A to Osada, Fig. 3-6). The system of the instant application allows for a user to manipulate a tube placed subcutaneously from any available angle as it utilizes one cannula for both holding and manipulating the tube.  
Claims 2-9 are allowable for depending upon an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781